Citation Nr: 0919974	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  04-31 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for low back disability.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The veteran had active military service from April 1966 to 
April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The veteran testified before the undersigned at a 
hearing held at the RO in December 2007.  The Board 
previously remanded this case in April 2008 for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Regrettably, further development is required prior to 
adjudication of the instant appeal.

The Veteran contends that he injured his lower back while 
serving aboard the U.S.S. Liberty during an attack on that 
ship in June 1967.  Specifically, he maintains that during 
the attack he was knocked down either stairs or a ladder and 
struck his back on a fire extinguisher, breaking a piece of 
his spinous process.  

The referenced attack by a foreign nation is a matter of 
historical record, and the service department records show 
that the Veteran did serve aboard the U.S.S. Liberty at the 
time of the attack.

The Board remanded the case in April 2008 for the purpose of 
obtaining a medical opinion concerning the etiology of the 
Veteran's current lower back disability.  The Board 
specifically required the examiner to offer a rationale for 
any opinion offered in that regard.

Following the Board remand, the Veteran was afforded a VA 
examination in February 2009.  X-ray studies of the lower 
back revealed a corticated density projecting adjacent to the 
anterior superior margin of the L4 vertebral body which the 
radiologist concluded might be the sequelae of prior trauma.  
The studies also showed facet degenerative changes at L4-L5 
and L5-S1.  The examiner, a family nurse practitioner, after 
reviewing the Veteran's claims file and the February 2009 X-
ray studies, concluded (apparently based on the radiologist's 
belief that it might be the result of prior trauma) that it 
was at least as likely as not that the corticated density was 
related to the fall in service.  The examiner further 
concluded, without explanation, that the degenerative changes 
shown on the studies were not related to service.

As already explained, the Board's remand required an 
explanation from the examiner for any opinion offered.  Such 
a rationale would clearly be useful in a case such as this, 
in which the examiner has distinguished the lower back 
disorders present, but believes that each has originated from 
a different etiology.

Given the failure of the examiner to provide the requested 
rationale for her conclusion, the Board finds that the case 
must be remanded again.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998).  On remand, the Veteran should be examined 
by a physician.

On his January 2003 claim for benefits, the Veteran stated 
that he had received monetary benefits from the Social 
Security Administration (SSA) since 2000 (at the age of 53 or 
54).  At August 2003 VA examinations, he again reported that 
he was receiving monies from the SSA, and indicated that he 
last worked in 1996.  The above suggests that the Veteran is 
receiving disability benefits from the SSA.  As there is no 
indication that the RO has attempted to obtain any records 
for the Veteran from that agency, the Board will remand for 
this reason as well.
 
Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the Veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to the claim 
on appeal.  With any necessary 
authorization from the Veteran, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the Veteran which have not 
been secured previously.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
Veteran of this and ask him to provide a 
copy of the outstanding medical records.

3.  The RO should attempt to obtain a 
copy of any SSA decision awarding or 
denying disability benefits for the 
Veteran, copies of all medical records 
upon which any such SSA disability 
benefit award or denial was based, and a 
copy of any medical records associated 
with any subsequent disability 
determinations by the SSA for the 
Veteran. 

4.  Thereafter, the RO should arrange for 
the Veteran to undergo a VA examination 
by a physician with  the appropriate 
expertise to determine the diagnosis and 
etiology of any low back disorder.  All 
indicated studies should be performed.  
With respect to each lower back disorder 
identified, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (a 50% or greater 
probability) that those disorders are 
etiologically related to service, 
including any residuals of the June 1967 
fall.  The rationale for all opinions 
expressed should be explained.  The 
veteran's claims file must be made 
available to the examiner.  

5.  Thereafter, the RO should review the 
claims file and ensure that the above 
development actions have been conducted 
and completed in full.  Then, the RO 
should undertake any other indicated 
development and readjudicate the issue of 
service connection for low back 
disability.

6.  If the benefit sought on appeal is 
not granted to the Veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
provide the veteran an appropriate 
opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment, and the 
Board wishes to express its appreciation in advance for your 
prompt assistance in this matter.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).




_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).


